Niblack, J.
Reuben Broadbelt sued Stephen Reed, Thomas Cole and Philip M. Reed in the court below, upon a promissory note. The complaint alleged, in what may be called the usual form, the execution of the note, and that it was due and remained unpaid, with an averment referring to the note, “ a copy of which is filed herewith and made a part of this complaint.” •• A copy of a note, similar in all respects to the one described in the complaint, was filed with, and accompanied, the complaint.
A demurrer to the complaint was overruled, but the defendants failed to reserve.an exception to that decision of the court. Issue being joined, the cause was submitted to the court for trial. The court, found for the plaintiff the amount of the note, with interest, and rendered judgment against all the defendants, for the amount so found to be due upon the note.
Error is assigned here upon the alleged insufficiency of the complaint, without regard to the decision below upon the appellants’ demurrer.
It is insisted that the reference to the copy of the note alleged to have been filed with the complaint did not sufficiently identify the copy intended to be referred to, and that is the only objection urged to the complaint.
When, as in this case, reference is made to the copy of the note sued on as “ filed herewith,” or in equivalent words, and a copy of a note similar to the one described in the complaint is actually filed with the complaint, the copy of the note thus filed is sufficiently identified, and *93in that respect the complaint is sufficient. Mercer v. Herbert, 41 Ind. 459; Friddle v. Crane, post, p.583.
No available objection has been shown to the complaint.
The judgement is affirmed, at the costs of the appellants.